DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/28/2022 has been entered.
Response to Amendment
The amendments filed on 1/25/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US Pub No. 2018/0305337) 
Regarding Claims 1-14, Shim et al. teaches the following compound used in an organic electroluminescent device [Abstract]:
In para. 38, the following compound below in the teaching of Shim et al. teaches the following: L1 can be an substituted or unsubstituted aryl group [0040, 0036], where aryl group can be an phenyl [0025]. X4 and X13 can be phenyl, X1-X3, X5-X10, and X12, X14-X16 can independently by phenyl or a hydrogen. Ar1 and Ar2 can be a phenyl which can be unsubstituted or substituted with a phenyl [0040, 0036, and 0025] 

    PNG
    media_image1.png
    215
    305
    media_image1.png
    Greyscale



The compound of Shim et al. is used for an organic electroluminescent device.
Although Shim et al. does not explicitly teaches the claimed compound, Shim et al. teaches a finite number of functional groups the general formula; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the claimed functional group as it is merely the selection of a finite amount of recognized functional groups for the general formula of Shim et al. in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Although Shim et al. does not explicitly teach the claimed compound, one skilled in the art before the filing of the invention would have reasonable expected that a positional isomer of the compound of Shim et al. shown above to have similar properties of the claimed isomer configuration of claim 1 and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 16, within the combination above, modified Shim et al. teaches a composition comprising the condensed cyclic compound of claim 1 and a solvent [0068].
Regarding Claim 17, within the combination above, modified Shim et al. teaches an organic light-emitting device comprising: a first electrode; a second electrode; and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer and at least one condensed cyclic compound of claim 1 [0031-0032].
Regarding Claim 18, within the combination above, modified Shim et al. teaches wherein the emission layer comprises the condensed cyclic compound [see rejection of claim 1].
Regarding Claim 19, within the combination above, modified Shim et al. teaches all the structural limitations of the claim; therefore, it is it is the view of the examiner, based on the teaching of modified Shim et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the compound of modified Shim et al. meeting the limitation of “the emission layer comprises a light-emitting material capable of emitting light from triplet excitons”.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 20, within the combination above, modified Shim et al. teaches wherein the condensed cyclic compound comprised in the emission layer is a hole transport host, and the emission layer further comprises an electron transport host and an emission material [0032-0033].
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US Pub No. 2018/0305337) in view of Bae (WO2016/104954, Machine Translation)
Regarding Claim 15, within the combination above, modified Shim et al. is silent on the compounds of claim 15,
Bae et al. teaches biscarbazole compound used for OLEDs, the substituent attached to the nitrogen on the carbazoles, can vary the R1 and R2 in formula 2 [para. 26-38], used to enhance light emitting ability [para. 5 to para. 6]. Para 53-54 teaches R1 and R2 can compound S1 to S6.
Since Shim et al. is concerned about light efficiency [0059], and varies the phenyl group attached to the nitrogen on the carbazoles can be varied, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize at least one of S1-S6 of Bae et al. on the nitrogen of the carbazoles of modified Shim et al. as it is merely the selection of conventional substituents attached to biscarbazole compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Shim et al. teaches a compound with is an isomer of the claimed compounds; therefore, one skilled in the art before the filing of the invention would have reasonable expected that a isomer of the compound of the claim to have similar properties of the claimed isomer of the claimed isomer configuration of the claim 15 and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726